Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive.
Although in the previous office action it was stated that Ellis was silent about subscription data about media packages, a careful read of Ellis in fact shows that Ellis does teach this limitation (paragraph 130 and 165-167), meeting the claim language. Ellis discloses that user television equipment (22) request subscription data to television distribution facility (16) in order to allow access to media packages or content to remote program guide access device (paragraph 70-74, 108-109, 130, 140-150 and 165-167)
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 50, 53-56, 59-61 and 64-65 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ellis et al., US 2005/0028208.
	Regarding claim 56, Ellis discloses an apparatus comprising: 
control circuitry;  and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the control circuitry, cause the apparatus to perform at least the following: 
	transmit a request for subscription data indicating a package of content that a first device is authorized to receive (figure 2a and 2c; paragraph 74, 130 and 165-167);  
	receive the subscription data indicating the package of content that the first device is authorize to receive (paragraph 74, 130 and 165-167);  
	receive media guidance data associated with a plurality of content items (paragraph 74);  
	determine whether the first device is authorized to provide the plurality of content items for consumption based on the received subscription data (paragraph 70, 108-109 and 140-150);  
	in response to determining the first device is authorized to provide the plurality of content items, generate content listings in a media guidance application based on the media guidance data associated with the plurality of content items (paragraph 70, 108-109 and 140-150);  
	transmit an instruction for the first device to play back one of the plurality of content items for consumption (paragraph 70, 108-109 and 140-150).

	Claims 50 and 61 are rejected on the same grounds as claim 56.
 
	Regarding claim 59, Ellis discloses the apparatus of claim 56, wherein the request for subscription data is sent to a remote server (Ellis paragraph 70, 108-109, 130, 140-150 and 165-167). 
 
	Claims 53 and 64 are rejected on the same grounds as claim 56.

	Regarding claim 60, Ellis discloses the apparatus of claim 56, wherein transmitting the one of the plurality of content items to the second device causes the second device to display the one of the plurality of content items (Ellis paragraph 70, 108-109, 130, 140-150 and 165-167). 
 
	Claims 54-55 and 65 are rejected on the same grounds as claim 56.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 51, 57 and 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellis et al., US 2005/0028208 in view of Barret, US 8,196,044.
	Regarding claim 57, Ellis discloses the apparatus of claim 56.
	Ellis is silent about the apparatus is further caused to generate the request for subscription data, wherein the request for subscription data comprises identifying information associated with the apparatus. 
In an analogous art, Barret discloses the apparatus is further caused to generate the request for subscription data, wherein the request for subscription data comprises identifying information associated with the apparatus (col. 12, lines 14-29).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Ellis’ apparatus with the teachings of Barret. The motivation would have been to properly identify the requesting device for the benefit of accurately providing the desired media.  
 
	Claims 51 and 62 are rejected on the same grounds as claim 56.

Claims 52, 58 and 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellis in view of Phillips et. Al., US 2004/0163125.
	Regarding claim 58, Ellis discloses the apparatus of claim 56.
	Ellis is silent about the apparatus is further caused to identify that a fault exists causing one of the plurality of content items to be not viewable at the second device. 
In an analogous art, Phillips discloses the apparatus is further caused to identify that a fault exists causing one of the plurality of content items to be not viewable at the second device (paragraph 96).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Ellis’ apparatus with the teachings of Phillips. The motivation would have been to monitor problems in the network for the benefit of properly troubleshooting the network.  
 
	Claims 52 and 63 are rejected on the same grounds as claim 56.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OSCHTA I. MONTOYA
Examiner
Art Unit 2421


OM


						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421